DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2022 has been entered.
Status of Claims
Claim 1 has been amended. Claims 5-7, 9 are withdrawn. Claims 12-24 are cancelled. Claims 1-4, 8, 10-11 and 25-26 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 1 also recites "as compared to a magnet having a homogenous grain structure" in line 7. There is not support in the Specification the magnet with heterogeneous structure is compared with a magnet with homogeneous structure. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 8, 10-11 and 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a magnet having heterogeneous structure in line 2. Claim 1 also recites "as compared to a same magnet having a homogenous grain structure" in line 7. Since the two types of magnets have different structure, a magnet having a same as the magnet having heterogeneous structure. Appropriate correction is required.
The term “homogenous” in claim 1 is a relative term which renders the claim indefinite. The term “homogenous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 8 and 10-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over US’947 (US 3,677,947).
Regarding claims 1-4, 8 and 10, US’947 teaches a magnet comprising a mixture of Sm-Co (1:5 type) powder (a) 7g powder having size of 149-250 µm, (b) 3g powder having size of 37-53 µm and (c) 1g powder having size of 10 µm (Col 7, Example 9), which meets the structure limitations recited in claims 1, 4, and 8. US’947 discloses that the powder mixture is consolidated (Col 6, Ln 45-50), which meets the limitations recited in claim 10.
US’947 does not explicitly teach the magnetic properties limitations and the mechanical strength limitations as recited in claims 1-3. However, in view of the fact that US’947 teaches a magnet that meets the composition and structure limitations recited in the instant claims, one of ordinary skill in the art would expect that the magnet of US’947 to meet the magnetic properties limitations and the mechanical strength limitations as recited in claims 1-3. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  See MPEP 2112.01 I.  
.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over US’947 (US 3,677,947), as applied to claim 1 above, and further in view of Turgut (US 2018/0166190, hereinafter “Turgut”).
Regarding claim 25, US’947 does not teach that the powder having small grain size are cryomilled powder. Turgut teaches a method of making RTB magnet and discloses that the magnet powder can be made by cryomilling ([0037] to [0039]). Thus, it would be obvious to one of ordinary skill in the art to make RTB powder using cryomilling as taught by Turgut in the process of US’947 would be able to make an RTB powder with success as disclosed by Turgut.
Regarding claim 26, US’947 discloses that the powder is made by grinding and the powder mixture is consolidated (Col 4, Ln 45-55; Col 6, Ln 47-52). US’947 does not disclose that the matrix comprises consolidated jet milled powder. However, jet-milling is a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9]. Since US’947 in view of Turgut teaches the composition and structure limitations recited in the instant claim. Claim 26 is obvious over US’947 in view of Turgut. 

Response to Arguments
Applicant’s arguments dated 01/06/2022 have been considered but are moot in view of the new ground of rejection ground.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/XIAOWEI SU/Primary Examiner, Art Unit 1733